UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2345



WAQAR HAMEED CHAUDHRY,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-672-495)


Submitted:   August 22, 2005              Decided:   September 8, 2005


Before NIEMEYER, LUTTIG, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert A. Remes, CARLINER & REMES, P.C., Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Linda S.
Wendtland, Assistant Director, Luis E. Perez, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Waqar Hameed Chaudhry, a native and citizen of Pakistan,

petitions for review of a decision of the Board of Immigration

Appeals (“Board”), affirming without opinion a decision by the

immigration     judge      denying    Chaudhry’s      application      for   asylum,

withholding of removal, and protection under the Convention Against

Torture. We will reverse the Board “only if the evidence presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”               Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quotation marks and citations omitted).

            Chaudhry        claims         that    the      immigration      judge’s

consideration of a signed statement from a police officer, who was

not present to be cross-examined, violated his due process rights.1

We   review    “legal      issues,     including         claims   of   due   process

violations, de novo.”          Blanco de Belbruno v. Ashcroft, 362 F.3d

272, 278 (4th Cir. 2004). In an immigration context, admissibility

of evidence is governed by “whether the evidence is probative and

whether its use is fundamentally fair. . . .”                          Ezeagwuna v.

Ashcroft,     325   F.3d    396,     405    (3d   Cir.    2003)   (quotations    and

citations omitted). Fairness is determined by whether the evidence

is trustworthy and reliable.           Id.    Having reviewed the evidence in

question, we conclude that the evidence at issue here was clearly


     1
      Administrative agencies are not bound by the Federal Rules of
Evidence, but are governed by a general due process standard.
Hassan v. Gonzales, 403 F.3d 429, 435 (6th Cir. 2005).

                                       - 2 -
probative, and its use was not fundamentally unfair.          Therefore,

its admission did not constitute a denial of due process.             We

reject Chaudhry’s challenges2 to the immigration judge’s denial of

asylum, finding that the decision is supported by substantial

evidence on the record considered as a whole.         See INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




     2
      Chaudhry failed to develop the “pattern or practice” issue,
or the allegation that the immigration judge erred in finding his
asylum claim to be frivolous, in his appeal to the Board. Nor did
Chaudhry challenge the immigration judge’s denial of withholding of
removal and protection under the Convention Against Torture.
Therefore, he has waived his right to raise these claims on appeal.
Farrokhi v. INS, 900 F.2d 697, 700 (4th Cir. 1990).

                                - 3 -